  Case: 4:19-cr-00472-JAR Doc. #: 48 Filed: 10/26/20 Page: 1 of 3 PageID #: 103




                       THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
      Plaintiff,                                )
vs.                                             )
                                                )       No. 4:19-CR-472 JAR
JAMES STEVENS,                                  )
                                                )
      Defendant.                                )


      DEFENDANT’S SENTENCING MEMORANDUM AND REQUEST FOR
                           VARIANCE

      James Stevens is 57 years old, but his serious and chronic heart condition, his low

functioning, and his lack of stable housing over the decades has significantly impacted

his well-being and he is not in great health. Mr. Stevens has an eighth grade education

and 12 siblings. While he doesn’t complain about his childhood, it could have been

difficult for any child. Giving up on his education at an age when he was unable to

make responsible decisions, i.e. before even started high school, is just one example of

his lack of supervision and resources. Mr. Stevens was also enrolled in special education

courses during grade school. With little education, no formal job training, and lacking

direction, he has struggled to find productive employment or a place in the community

over the years.

      While he does have a significant criminal history, his charges date back more

than a decade. Mr. Stevens has also been trying to fend for himself and earn money


                                            1
 Case: 4:19-cr-00472-JAR Doc. #: 48 Filed: 10/26/20 Page: 2 of 3 PageID #: 104




with odd cash jobs when he is able to find them. The biggest issues he faced while on

supervision in his current probation term were proper housing and following

instructions. His significant housing restrictions make suitable and compliant living

areas difficult to find. And his slow learning skills make following instructions a

challenge for him. He is currently seeking social security disability to assist him when

released from this sentence, which—if he qualifies—would be a great resource for him.

The Office of Probation has already begun patiently trying to assist Mr. Stevens and will

continue to do so when he is released to supervision after his sentence in this case.

        WHEREFORE, for these reasons and those set out in the Pre-Sentence Report, he

respectfully asks the Court to consider a sentencing variance and sentence him to a

below-guideline sentence.

                                                 Respectfully submitted,



                                                     /s/Brocca Morrison
                                                 BROCCA MORRISON
                                                 Assistant Federal Public Defender
                                                 1010 Market Street, Suite 200
                                                 St. Louis, Missouri 63101
                                                 Telephone: (314) 241-1255
                                                 Fax: (314) 421-3177
                                                 Email: Brocca_Morrison@fd.org




                                             2
 Case: 4:19-cr-00472-JAR Doc. #: 48 Filed: 10/26/20 Page: 3 of 3 PageID #: 105




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of October, 2020, the foregoing was
electronically filed with the Clerk of the Court to be served by operation of the Court’s
electronic filing system upon Mr. John T. Davis, the Assistant United States Attorney.


                                                 /s/Brocca Morrison
                                                BROCCA MORRISON
                                                Assistant Federal Public Defender




                                            3
